Citation Nr: 1601523	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-41 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a lung disorder.

2.  Entitlement to service connection for chronic fatigue syndrome, secondary to Gulf War service.

3.  Entitlement to service connection for a mid and low back disorder.

4.  Entitlement to service connection for a cardiovascular disorder, claimed as chest pain, secondary to Gulf War service.

5.  Entitlement to an effective date earlier than April 28, 2010 for the grant of service connection for fibromyalgia.

6.  Entitlement to an initial rating higher than 20 percent for fibromyalgia.



REPRESENTATION

Appellant represented by:	Robert Goss, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to October 1993.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2008, the RO in St. Petersburg, Florida (with notice provided by the RO in Indianapolis, Indiana), in pertinent part, denied service connection for a cardiovascular condition, respiratory condition, and muscle and joint aches and pain and fatigue.  The RO in Indianapolis, Indiana denied service connection for a middle and low back condition in August 2008.  The Veteran filed a timely notice of disagreement with the rating decisions, insofar as they had denied service connection for upper and lower back pain, cardiovascular condition, and muscle and joint pain and fatigue, in October 2008.  A statement of the case was issued in October 2009 addressing these three claims, and the Veteran submitted a timely VA Form 9 appealing all issues in October 2009.   

The Veteran testified regarding his service connection claim for middle and lower back pain, cardiovascular condition, and muscle and joint aches and pain and fatigue at an RO hearing in January 2010.  

In July 2010, the Veteran submitted a supplemental claim for a lung condition.  Given that the RO had already denied a service connection claim for respiratory disorder in January 2008 that the Veteran had not appealed, the Veteran's July 2010 communication is construed as a petition to reopen service connection for a lung disorder based on new and material evidence.  The RO denied service connection for a lung disorder in September 2011.  Thereafter, in October 2011, the Veteran notified VA that he had moved to Texas and jurisdiction of his claim was transferred to the RO in Houston.  The Veteran submitted a timely notice of disagreement with this rating decision in February 2012.  A statement of the case was issued in October 2014; and the Veteran submitted a timely VA Form 9 in October 2014 appealing the lung disorder claim.

In December 2014, the RO granted service connection for fibromyalgia and assigned a 20 percent rating, effective May 28, 2010.  A later rating decision in January 2015 assigned an earlier effective date of April 28, 2010, for the grant of service connection for fibromyalgia.  The RO noted in the December 2014 rating decision that this was a partial grant of benefits because the maximum rating was not assigned; and that the claim would still be pending unless the Veteran advised VA that he was satisfied with the decision.  A February 2010 VA Form 8 noted that the issues certified for appeal included service connection for fibromyalgia, effective prior to April 28, 2010.  

The Veteran testified at a Board videoconference hearing at the RO in Houston in October 2015.  The presiding Veterans Law Judge noted at the start of the hearing that there had been quite a bit of discussion as to the issues on appeal and that it appeared that the issues included service connection for a middle and low back disability, cardiovascular disability, lung disorder, and disability manifested by fatigue, to include chronic fatigue syndrome due to undiagnosed illness, and increased rating for fibromyalgia rated as 20 percent disabling.  The Veterans Law Judge noted that there was no record of a timely notice of disagreement as to the last issue but that she would hold the record open for 60 days for the Veteran's representative to produce the notice of disagreement if he had one.  

The Board finds that the Veteran's service connection claim for muscle and joint aches and pain was resolved when the RO granted service connection for fibromyalgia in December 2014.  Fibromyalgia is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5025, which contemplates symptoms that include widespread musculoskeletal pain and tender points, with or without associated fatigue.  As there remains no case or controversy as to whether the Veteran should be entitled to service connection for fibromyalgia (claimed as joint and muscle pain), that issue is no longer in appellate status.  The Veteran's statements and testimony regarding the severity of his fibromyalgia will be construed as a timely filed notice of disagreement with respect to the rating assigned for his fibromyalgia.  Given that the RO construed the issue on appeal as entitlement to an effective date earlier than April 28, 2010 for the grant of service connection for fibromyalgia, to give every benefit of the doubt to the Veteran, the Board will construe the Veteran's notice of disagreement as encompassing a disagreement as to the effective date assigned for the grant of service connection for fibromyalgia, as well.  A statement of the case should be issue regarding these matters.  

Given that the rating for fibromyalgia does not cover chronic fatigue, the issue of entitlement to service connection for chronic fatigue remains on appeal, as noted during the hearing.  Therefore, the issues are correct as noted on the first page of this decision.

The issues of service connection for skin cancer, hair loss, eye disorder, erectile dysfunction, foot disorder, as well as petitions to reopen service connection for hearing loss, and a skin disorder have been raised by the record in October 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a back disability, chronic fatigue syndrome, and cardiovascular disability, and increased rating for fibromyalgia, and an earlier effective date for the grant of service connection for fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service connection claim for a respiratory disorder was denied in a January 2008 rating decision.  The Veteran did not appeal this rating decision to the Board; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the January 2008 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  It is at least as likely as not that the Veteran has a chronic respiratory disorder characterized as reactive airway disease and asthma that had its onset during military service.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying service connection for a respiratory disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  Since the January 2008 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a respiratory disorder; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for a respiratory disorder, to include reactive airway disease and asthma have been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Board reopens the service connection claim for a respiratory disorder based on the receipt of new and material evidence, and also grants the claim on the merits, which, other than the matters addressed in the remand section below, represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  New and Material Evidence for a Respiratory Disorder

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for a respiratory disorder due to service in the Persian Gulf War was originally denied in a January 2008 rating decision on the basis that the condition neither occurred in nor was caused by service.  The evidence submitted at that time was the service treatment records, which were silent for any mention of a respiratory condition.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

In July 2010, the Veteran submitted a petition to reopen service connection for a respiratory disorder, this time characterizing it as a lung condition due to environmental smoke inhalation.  Evidence submitted since the last rating decision includes treatment records from the VAMC in Fort Wayne, Indiana dated in July 2010, which shows the Veteran carries a diagnosis of small airway disease from environmental smoke inhalation in the service.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran currently has diagnoses of a lung disorder related to his military service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2014).  Accordingly, the Veteran's service connection claim for a respiratory (or lung) disorder is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Service Connection for Respiratory Illness

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Personnel records show that the Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War from August 12, 1990 to March 19, 1991.  Therefore, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).
 
For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran seeks service connection for a chronic respiratory illness, which he attributes to exposure to environmental smoke inhalation during his deployment in the Gulf War.  He testified at the October 2015 Board hearing that he first started having problems with sharp chest pains on taking a breath in 1991 right after leaving the military and that he thought it might be a heart problem.  See October 2015 Board hearing transcript, p. 43.  He further noted that the sharp pain when trying to breathe had been going on since then, not associated with any exertion or exercise.  Id. at 44.

The service treatment records are negative for a lung disorder.  An August 1990 treatment record shows an assessment of upper respiratory infection, probably exacerbated by blowing sand inhalation.  The Veteran's lungs were clear to auscultation.  He had another upper respiratory infection in October 1992.  He complained of a sore throat but his lungs were clear.  At his report of medical history at separation from service in August 1993, the Veteran denied any history of shortness of breath or asthma.

After service, on the original application for benefits in June 2007, the Veteran stated that he had a respiratory disorder due to his Persian Gulf service that started in 1998.

Private treatment records in 2006 show the Veteran was treated for upper respiratory infections but denied any chest pain or shortness of breath.  A June 2010 VA pulmonary consult shows, however, that the Veteran reported chest pain for the last 15 years with heart studies showing no diagnosis.  He indicated that he was in the oil field and had smoke inhalation in service and that he would get out of breath playing with children or walking at a fast pace.  The Veteran was assessed as having small airway disease from environmental smoke inhalation in the service.

The Veteran underwent a VA examination in May 2011 to address his claim.  The Veteran reported that he started having shortness of breath with inhalation and chest pain in 1992.  He noticed that he would get pain under the left costal border followed by shortness of breath, which would last two minutes.  He also reported shortness of breath with moderate exertion.  A chest x-ray performed in June 2010 was noted as being normal.  The examiner determined that a diagnosis could not be given due to lack of objective findings.  The examiner noted that the medical treatment records were silent for treatment or diagnoses and that chest x-rays were normal.  Pulmonary function tests showed no abnormalities consistent with environmental exposure to dust, fumes, or smoke.  Thus, the examiner determined that no nexus could be established.

A January 2012 VA treatment record notes, however, that a pulmonary function test showed restrictive lung disease of unclear etiology.  There was questionable interstitial lung disease, autoimmune/ connective tissue disorder.  Further testing in April 2013 showed no radiographic evidence of interstitial lung disease.  The Veteran was assessed as having asthma.

The Veteran underwent another VA examination in August 2014.  The Veteran reported that he first developed respiratory problems around 1993 after leaving service.  He reported that he was seen for left chest tightness and was evaluated by a cardiologist, who indicated that his heart was normal.  He reportedly developed sharp chest pain with deep inspiration intermittently.  In 2007, he reportedly started going to the VAMC in Indiana with complaints of fatigue, dizziness, and chest tightness.  He also developed shortness of breath while walking and currently had shortness of breath after walking one block, climbing one flight of stairs, or "any activity."  The examiner commented that there were no service treatment records documenting any diagnosis or treatment of a respiratory condition in the military.  Private medical records in April 2010 noted the onset of intermittent chest pain with deep inspiration 17 years prior and history of negative pulmonary disorder.  The treatment record noted that pulmonary function tests showed a mild obstructive defect but that the actual pulmonary function tests were not in the file.  The examiner further noted that a January 2012 pulmonary consult showed the Veteran reported a history of chronic progressive shortness of breath on exertion that started five years ago, and had progressively worsened.  Objective findings were consistent with possible interstitial lung disease or other parenchymal lung disorder.  The Veteran was later assessed as having asthma in April 2013.

In providing the opinion the examiner determined that it was less likely as not that the Veteran's current diagnosis of asthma was caused by his environmental exposures in the Gulf War.  The rationale was that from review of all available records in the claims file there was no objective documentation of any respiratory complaints on active duty and the Veteran denied any respiratory symptoms on the separation examination in 1993.  The examiner also noted that there had been an inconsistent history reported by the Veteran.  Specifically, the examiner assessed that the Veteran had given quite varied statements regarding the date of symptom onset.  The examiner noted that the Veteran had reported onset of respiratory symptoms in 1998 on his claim in 2007.  However, the examiner also noted that private medical records in 2007 noted no shortness of breath or dyspnea on exertion.  In addition there was normal spirometry on pulmonary function tests in 2008.  In 2010 a VA pulmonary consult shows complaints of lower lung pleuritic chest pain with symptoms for 15 years (1995).   In 2011 a VA respiratory examination noted shortness of breath onset in 1992.  Another VA treatment record in 2011 was negative for respiratory complaints.  In January 2012 the Veteran reported on a VA treatment record that he had onset of symptoms five years previously (2007).  On the present examination the Veteran reported onset of shortness of breath in 2007.

The examiner further commented that the Veteran had also given inconsistent reports of respiratory symptoms.  Specifically the examiner noted that review of private treatment records from 2006 to 2010 did not contain any reports of shortness of breath or dyspnea on exertion, or wheezing or cough.  All lung examinations were normal.  The examiner further noted that there was no complaint of shortness of breath documented until 2010.  The examiner commented that the Veteran reported no pulmonary symptoms on primary care visits since 2011 but did complain of shortness of breath and dyspnea on exertion on pulmonary visits.

Thus, the examiner determined that based on the significant historical discrepancies and lack of any objective documentation of respiratory symptoms until 2010, in the absence of any objective evidence of symptoms in the military, it was the examiner's opinion that it was less likely than not that the Veteran's diagnosis of reactive airway disease was related to Persian Gulf service in 1991.  The examiner found that there was no temporal relationship between reported exposure to oil fire smoke and the development of respiratory symptoms nearly 20 years later.

In evaluating the evidence of record, the Board acknowledges that there are some discrepancies as to the onset of symptoms reported by the Veteran.  However, the Veteran testified at the Board hearing that he had experienced chest pain on deep inhalation since 1991 and that he was not sure whether this was related to a heart disorder or lung disorder.  See also January 2010 RO hearing, pp. 5-6.  Thus, it is reasonable to deduce that he might not have reported symptoms associated with a  lung disorder on treatment records if, as a lay person, he did not know whether the symptoms were associated with a heart disorder or a lung disorder.  In addition, even though the 2006 private treatment records for treatment of upper respiratory infection showed the Veteran denied any chest pain or shortness of breath, later statements and testimony indicates that the Veteran has stated that his symptoms were intermittent and not constant.  See, e.g., October 2015 Board hearing transcript, p. 44.  Therefore, the Board determines that the inconsistent statements as to onset of a lung disorder are not enough to undermine the probative value of his comments.  While the August 2014 VA examiner noted that there was no objective evidence of any symptoms in the military, the service treatment records show multiple entries showing treatment for upper respiratory infection, and at least one that was noted as being aggravated by sand inhalation in August 1990, during his time in the Gulf War.  In addition a VA pulmonary consult in June 2010 shows a diagnosis of small airway disease from environmental smoke inhalation in service.  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's chronic respiratory condition, including small airway disease and asthma was caused by, or is a result of his military service.  In making this determination, the Board notes that the Veteran is competent to report the respiratory symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he experienced these symptoms after his deployment to the Persian Gulf War where he was presumably exposed to chemicals, burning fuels, etc.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has experienced respiratory symptoms during service and has experienced these symptoms since service. 

Moreover, the Board finds, in spite of the inconsistencies, the Veteran's reports of in-service symptoms and a continuity of symptomatology since service to be credible.  His records are internally consistent as the service treatment records note findings of upper respiratory infections including being exacerbated by sand inhalation.  In this regard, the Board points out that in spite of the inconsistencies in the type and onset of symptoms, the Veteran has consistently reported that he experienced chest pains with deep breathing on an intermittent basis since service.    While he has indicated that he did not have shortness of breath at times and denied lung disorders on treatment records, the Veteran testified that he did not know if his symptom were attributed to a heart disorder or a lung disorder.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

After a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the in-service findings of respiratory infection exacerbated by sand inhalation, as well as the Veteran's reports of in-service symptoms and continuity of symptomatology since service are persuasive in determining the onset and etiology of his reactive airway disease and asthma.  

Regarding the medical evidence of record, there is both a positive and a negative medical opinion of record addressing the etiology of the Veteran's respiratory conditions.  The Board finds no reason to value one opinion over the other.  The 2010 pulmonary consult relating the Veteran's complaints of his service in the Gulf War did not include a rationale; however, the August 2014 examination did not account for the findings of upper respiratory infection exacerbated by sand inhalation in service.  The 2011 VA examination report also was based on there being no pulmonary diagnosis; but the Veteran had a diagnosis of reactive airway disease and asthma.  

In weighing the medical opinions of record, the in-service and post-service medical findings of chronic respiratory symptoms, the conceded exposure to chemicals and burning fuel/ oil, etc. in service, and the statements from the Veteran regarding chronic respiratory symptomatology since service for many years, the Board finds that the evidence is relatively equally balanced in terms of whether he has a respiratory disorder related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for a respiratory disorder is warranted. 


ORDER

Entitlement to service connection for a lung disorder diagnosed as reactive airway disease and asthma is granted.



REMAND

Service Connection for Back Disability

The Veteran seeks service connection for a mid and low back disability, which he relates to a back injury in service.  The service treatment records show the Veteran complained of middle back pain from lifting weights in March 1990.  Specifically he had reportedly slipped on the floor twisting his back while lifting 85 pounds overhead.  On physical examination there was pain to the right mid back with rotation and flexion.  The assessment was back strain.  The Veteran was put on a limited profile of no running or climbing, lifting greater than five pounds, or bending.  In December 1992 the Veteran was put on another limited profile of no heavy lifting greater than 20 pounds with complaints of musculoskeletal back pain.   A December 1992 treatment record shows complaints of pain in the lower left shoulder in the back area after lifting a heavy cabinet.  The Veteran reportedly had been lifting a heavy cabinet on a dolly and it slid and he tried to catch it with his left arm.  The assessment was left shoulder musculoskeletal pain.  On the report of medical history at separation from service in August 1993, the Veteran denied any painful joints.  

After service private treatment records dated in 2006 show complaints of low back pain.  The Veteran underwent an MRI study in April 2007, which showed broad-based small-to-moderate size central and left paracentral disc protrusion at L4-L5 level causing neural compression.  A March 2008 VA primary care record shows complaints of back problems in the lower back area.  The Veteran noted that he was informed he had a slipped disc.  An April 2008 treatment record shows the Veteran was asking for a prescription to treat his back pain.  He reported that he had a disc protrusion eight years ago with a pinched spinal nerve that caused severe pain.  

The Veteran underwent a VA examination in June 2008.  The examiner noted that Veteran's two back injuries in service and the Veteran's complaints of increasing back pain (primarily in the lower back) for the past 12 to 13 years.  On physical examination, radiographs of the lumbar spine demonstrated mild degenerative changes.  The examiner also noted the MRI study performed in 2007 that showed broad-based, small-to-moderate size central and left paracentral disc protrusion at the L4-L5 level causing neural compression.  The diagnosis was lumbar back pain with disc protrusion at the L4-L5 level and mild degenerative changes.  The examiner commented that all of the Veteran's injuries were in the upper to mid thoracic spine in service; therefore the examiner determined that it was less likely than not that the Veteran's current back pain and herniation were caused by or a result of military service.

The Veteran's representative has argued that studies show that torsion injuries lead to disc degeneration and cited to a study in the "Journal of Bone & Joint Surgery, The Effects on Lumbar Intervertebral Joints: The Role of Torsion in Production of Disc Degeneration".  The Veteran also has stated that he experienced back pain in the low back since service.  See, e.g., October 2015 Board hearing transcript, p. 29.  These factors should be considered by the VA examiner.  In addition, since the Veteran is now service-connected for multiple joint pain diagnosed as fibromyalgia, a medical opinion should be provided to address whether the Veteran's back disability has been aggravated by the fibromyalgia.  Thus, a supplemental opinion is warranted to resolve this claim.

Service Connection for Cardiovascular Disorder and Chronic Fatigue Syndrome

The Veteran has maintained that he has a cardiovascular disorder (manifested by chest pain) and chronic fatigue syndrome since his service in the Gulf War.  An examination is warranted to resolve this claim.  The medical opinion should also address whether the Veteran's service-connected fibromyalgia has caused or aggravated the claimed cardiovascular disorder (manifested by chest pain) and/ or chronic fatigue syndrome.

Fibromyalgia

In December 2014, the RO granted service connection for fibromyalgia and assigned a 20 percent rating, effective May 28, 2010.  A later rating decision in January 2015 assigned an earlier effective date of April 28, 2010, for the grant of service connection for fibromyalgia.  The Veteran testified at the October 2015 Board hearing regarding the severity of his fibromyalgia, which the Board construes as a timely notice of disagreement with the rating assigned.  Also, as the February 2010 VA Form 8 noted that the issues certified for appeal included service connection for fibromyalgia, effective prior to April 28, 2010, the issue of an earlier effective date for service connection for fibromyalgia will be included in the notice of disagreement to avoid prejudice to the Veteran.  For these reasons, a statement of the case addressing these issues should be provided. 
 
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing his service connection claim for chronic fatigue syndrome and cardiovascular disorder (manifested by chest pain), to include as secondary to fibromyalgia, and/ or due to an undiagnosed illness; and service connection for a back disability to include as secondary to fibromyalgia.  The letter should include the criteria for substantiating a service connection claim on a secondary basis as well as claims based on service in the Persian Gulf during the Persian Gulf War.  

2.  Make arrangements to obtain relevant treatment records pertaining to the Veteran for a back disability, cardiovascular disability, and chronic fatigue syndrome, from the VAMC in Houston dated from August 2014 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

3.  Ask the Veteran to identify any additional treatment he has received for a back disability, cardiovascular disability, and chronic fatigue syndrome since his separation from military service.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

4.  Thereafter, schedule the Veteran for a VA examination with a physician with the relevant background, if possible, to ascertain the etiology of the Veteran's claimed back disability.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current disorders found to be present in the mid and low back, e.g., arthritis, etc.

Then the examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current mid or low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury, or manifested within the first year after separation from military service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current mid or low back disability was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected fibromyalgia.

In making these assessments please consider the following evidence:

(a)  The service treatment records showing the Veteran complained of middle back pain from lifting weights in March 1990.  Specifically he had reportedly slipped on the floor twisting his back while lifting 85 pounds overhead.  The assessment was back strain.  The Veteran was put on a limited profile of no running or climbing, lifting greater than five pounds, or bending.  In December 1992 the Veteran was put on another limited profile of no heavy lifting greater than 20 pounds with complaints of musculoskeletal back pain.   A December 1992 treatment record shows complaints of pain in the lower left shoulder in the back area after lifting a heavy cabinet.  The Veteran reportedly had been lifting a heavy cabinet on a dolly and it slid and he tried to catch it with his left arm.  The assessment was left shoulder musculoskeletal pain.  

(b)  The Veteran's testimony that he experienced low back pain since service. 

(c)  An MRI study in April 2007, which showed broad-based small-to-moderate size central and left paracentral disc protrusion at L4-L5 level causing neural compression.  

(d)  The Veteran's referral to studies showing that torsion injuries lead to disc degeneration and cited to a study in the "Journal of Bone & Joint Surgery, The Effects on Lumbar Intervertebral Joints: The Role of Torsion in Production of Disc Degeneration".

(e)  Please accept any lay statements from the Veteran regarding symptoms in service and after service as competent.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any medically undiagnosed symptoms, including chronic fatigue syndrome and/ or chest pain. 

The examiner must review the claims file and state that the claims file was reviewed in the report.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the VA examiner's opinion should address the following: 

(a)  State whether the Veteran's complaints of chronic fatigue and/ or chest pain are attributable to a known clinical diagnosis, or whether such complaints are signs or symptoms of an undiagnosed illness or medically unexplained chronic multi-symptom illness such as chronic fatigue syndrome. 

(b)  If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition was incurred during active service.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology. 

(c)  Also state whether it is at least as likely as not (50 percent or greater probability) that any chronic fatigue syndrome and/ or cardiovascular disorder (manifested by chest pain) was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected fibromyalgia.

In providing this opinion, the examiner should acknowledge any of the Veteran's statements asserting symptoms in service and since his discharge from service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  Issue a statement of the case to the Veteran addressing the grant of service connection for fibromyalgia, assigning a 20 percent rating, effective April 28, 2010, including whether entitlement to an earlier effective date for service connection or a higher disability rating is warranted.  The statement of the case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, these issues should be returned to the Board.

8.  Finally, readjudicate the claim on appeal based on all relevant evidence submitted since the January 2015 Supplemental Statement of the Case.  If any of the benefits remain denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


